Citation Nr: 1826866	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978 with additional service in the Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic right knee disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current right knee disability is not related to service.

2.  A chronic left ankle disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current left ankle disability is not related to service.

3.  A chronic right ankle disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current right ankle disability is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

The Board acknowledges that a VCAA notice letter was not sent to the Veteran specifically regarding his claimed knee and ankle disabilities.  Despite this, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish his claims.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (holding that any notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate the claim).  To that end, the Veteran was sufficiently advised in the July 2014 statement of the case as to why his claims for service connection were denied.  Furthermore, the Veteran had an accredited representative throughout the appeals period.  Consequently, the Board finds any notice deficiency harmless.  As service connection is denied herein, there is no prejudice to the Veteran in not being specifically notified regarding how effective dates and evaluations are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, service treatment records, service personnel records, private treatment records, VA examination reports, and additional evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in October 2013, the reports of which have been associated with the claims file.  The VA examinations and opinions are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims being decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claims.


Service Connection Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For certain chronic diseases such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a)(2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).   

Analysis

The Veteran has claimed that he has knee and ankle disabilities which were incurred during active service.  

For the reasons set forth below, service connection is not warranted in this case for any current right knee and bilateral ankle disabilities.  

The Board notes that the Veteran has been diagnosed during the course of the appeal with knee and ankle disabilities.  Specifically, the Veteran was afforded a VA examination in October 2013 which note diagnoses of moderate osteoarthritis of the right knee and mild osteoarthritis of the bilateral ankles.  Accordingly, the first criterion for establishing service connection has been met for the claimed right knee and left and right ankle disabilities.  The question becomes whether these conditions are related to service.

The Veteran reported that he received treatment for the claimed conditions while in military service.  He reported that he has constant problems and pains with his knees and ankles.  See September 2013 VA Form 21-4138 and January 2014 Notice of Disagreement.  In addition, the Veteran reported that he worked as a construction as a heavy equipment operator since 1978, running cranes, back hoes, bobcats, and line trucks, which required climbing in and out of equipment frequently.

Service treatment records dated in February 1975 reflect that the Veteran had joint pain in the wrists, knees, and ankles after being placed on mess duty.  He was noted to have moderate effusion in both knees and placed on bedrest for 48 hours.  The record further reflects that three days later, the Veteran had a normal examination and was returned to full duty.  Additional service treatment records dated in March 1975 indicate that the Veteran had shin splints.  Although the Veteran was placed on light duty for 48 hours, there were no subsequent residuals noted.  Separation examination reflects no complaints or findings involving the right knee or bilateral ankles.

There is no competent evidence of arthritis affecting the right knee or bilateral ankles in service or within one year following discharge from service, thus competent evidence linking either current right knee or bilateral ankle disabilities with service is required to establish service connection. 

Regarding the Veteran's right knee arthritis, there is conflicting evidence of record with regard to whether the Veteran's current osteoarthritis of the knee is related to service.  In an August 2013 letter from the Veteran's private clinician, P.W., RN, MSN, APRN, she indicated that the Veteran's moderate osteoarthritis of the ". . .bilateral knees more than likely began in 1975 and return to service further aggravated the condition when bilateral knee effusions were noted in his military records."  Conversely, a September 2017 VA examiner opined that the right knee arthritis was less likely than not incurred in or caused by military service.

According to the October 2013 VA examination report, the examiner reviewed the Veteran's claims folder.  He noted the 1975 in-service complaints of joint pain in the knees and ankles and shin splints.  He further noted the separation examination being silent for knee or ankle problems.  The examiner observed that according to the Veteran, he reported no assessment of either knee until 2000 when the Veteran underwent arthroscopy of the left knee.  

The VA examiner opined that the available evidence suggested bilateral shin splints and diffuse arthralgias during service without evidence of residuals.  The Veteran also had a long history after service of climbing in and out of machinery with development arthritis.  He also noted that recent x-rays suggest trauma to bilateral knees.  Therefore, he determined that the evidence did not support a service cause of the Veteran's knee arthritis.  

Regarding the Veteran's ankles, the October 2013 VA examiner opined that no evidence was found to support arthritis of ankles due to service, although recent x-rays suggest the Veteran may have sometime acutely injured the right ankle.  He added that no acute injury was noted in the service treatment records and the Veteran reported no acute injury to the ankles during service.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claims for service connection for right knee and bilateral ankle disabilities, diagnosed as arthritis.  Although the Veteran complained of joint pain in service, at the time of his January 1978 discharge from service, clinical evaluation of the Veteran's lower extremities was evaluated as normal.  Moreover, the VA examiner provided an opinion that the diagnosed right knee and bilateral ankle arthritis was less likely than not caused by, or related to active military service.  

The August 2013 private opinion from P.W., RN, MSN, APRN has limited probative value as she did not provide reasoning for her opinion.  Conversely, the October 2013 VA opinion considered findings shown in service treatment records and findings shown post service.  The Board finds that the October 2013 opinion included adequate rationale based on a fully accurate background with consideration of the facts specific to this Veteran's case, whereas P.W., RN, MSN, APRN's opinion is based, in part, on an inaccurate premise and no rationale was provided. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the private clinician noted that the Veteran has been unable to jog since 1978 and unable to squat since 1980.  However, the record reflects that the Veteran has been able to squat and arise from a squat without difficulty.  See August 1999 private treatment records.  

For these reasons, the Board has accorded more probative weight to the October 2013 VA medical opinion.  This opinion which was based on a detailed rationale is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his right knee and bilateral ankle conditions are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the right knee and bilateral ankle arthritis are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his right knee and bilateral ankle disabilities is not competent medical evidence.  The Board finds the opinion of the October 2013 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, right knee and bilateral ankle arthritis were not shown in service or for many years thereafter, and the most probative evidence indicates the current right knee and bilateral ankle disabilities are not related to service.

For the above reasons, the Board finds that the weight of the evidence is against service connection for right knee and bilateral ankle disabilities.  Because the preponderance of the evidence is against the claims for service connection, the claims must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.


REMAND

The Veteran was provided a VA examination regarding the etiology of his left knee disability in October 2013.  While an addendum opinion was provided in July 2014, the Board finds the opinions to be inadequate; therefore, a new medical opinion must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Here, the Board finds the July 2014 opinion to be inadequate as it includes internally inconsistent statements.  Specifically following the Veteran's submission of private medical evidence dated in 1999 demonstrating probable meniscus tear in the left knee and arthroscopy of the left knee with chondroplasty of patella and femur, the examiner stated that the private x-ray of the left knee shows "a lesion consistent with Pellegrini-Stieda which could be left knee strain consistent with injury June 1976."  He further opined that it was "less likely as not" the osteoarthritis change noted are not from injury June 1976."  It remains unclear if the VA examiner was trying to relate the current osteoarthritis to the knee strain noted in service.  The Board finds that a new VA opinion must be obtained.

While the Veteran's claim is in remand status, the AOJ must obtain all outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records dated from July 2014 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Then return the Veteran's claims file to the examiner who completed the July 2014 opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials. 

If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's in-service February 1975 complaints of joint pain and June 1976 complaints and diagnoses regarding his left knee.

ii. The Veteran's private treatment records dated from August 1999 through March 2006 noting probable meniscus tear in the left knee and arthroscopy of the left knee with chondroplasty of patella and femur.

The examiner is to provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability had its clinical onset during the Veteran's period of active service, or is related to an incident, injury, or event in active service; or whether the Veteran's current left knee arthritis began within one year of active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


